SIMOYTOY, Circuit Judge.
The appellee now comes in, and by affidavit shows to the court that in the testimony of the cause there were presented certain papers as exhibits, which are referred to in the evidence by numbers, but the papers themselves are not set out in full, nor are they in the record. Prays writ of certiorari for correction of the record.
Unless counsel mutually agree otherwise, the record must set out the whole case, and it must come here with the certificate of the clerk *741below as to its correctness. These papers had been sent up by the clerk below, not as part of the record, in a separate envelope, and with no certificate whatever, and therefore not a part of the record. Under the rules of this court they cannot be treated as part of the record, nor be considered by.it. The motion is granted.